{¶ 50} I respectfully dissent on the majority's conclusion that there are material issues of fact on appellant's claim under R.C.4112.02(A) for disability discrimination. Ferguson apparently is unemployable only at a particular place — Lear's injection molding plant — a plant where she would be exposed to chemicals in contravention of her own physician's medical restrictions for her. I cannot find that because Ferguson is chemically sensitive and undisputedly unable to work at any job in Lear's Huron plant — that she is "substantially limited" in a major life activity. She is currently employed elsewhere.
 {¶ 51} Because I believe that the record shows Ferguson's medical restrictions render her unqualified for any position at Lear's plant and that no material issues remain, I would affirm the trial court's decision to grant summary judgment on all causes of action. *Page 689